Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 Jan. 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Topoulos (US Patent Application 2013/0022786 A1, published 24 Jan. 2013, hereinafter Topoulos) in view of Naritomi and Andoh (US Patent Application 2010/0279120 A1, published 04 Nov. 2010, hereinafter Naritomi) and further in view of Fabrin et al. (“Adhesion of .
Regarding claims 8 and 10-14, Topoulos teaches a resin composition for device housings comprising at least one amorphous semi-aromatic polyamide, at least one semi-crystalline polyamide, and at least one glass reinforcement agent (Abstract).  Topoulos teaches that the semi-crystalline polyamide contains aliphatic and aromatic dicarboxylic acid repeat units (paragraph 0018).  Topoulos teaches his composition contains 10-30% of an amorphous semi-aromatic polyamide, 20-40% of a semi-crystalline polyamide, comprising aliphatic and aromatic dicarboxylic acid repeat units, and 35-65% glass reinforcement agent (paragraphs 0016-0019).  Further, Topoulos teaches that 1 to 50% of the glass fiber can be replaced by other reinforcing agents, such as carbon or glass flake (paragraph 0057).  Thus, the other reinforcing agent can be present in the amount of 0.35 (1%x35%) to 32 wt.% (50%x65%) of the formulation.  Topoulos teaches that his composition is for injection molding articles (paragraph 0069).
Topoulos does not disclose fabricating hybrid parts with his composition.
Naritomi teaches a method for joining steel sheet with a resin securely and integrally joined together (Abstract).  His method involves chemical etching the steel sheet to form pebble-like protrusions on the surface of the metal (Abstract).  The steel is then heated and welded under pressure to a resin composition (Abstract).  Naritomi teaches that aromatic polyamide resins can be used (paragraphs 0010 and 0060).  Naritomi teaches his process produces irregularities with dimensions of 10 nm to 10 [Symbol font/0x6D]m (paragraphs 0013-0016).  Naritomi teaches that the metal surface is a shaped steel sheet (paragraph 0058), thus it is a stamped sheet metal substrate.  Naritomi teaches the metal surface conforms to the new NMT theory 
It would have been obvious to one of ordinary skill in the art to use the polyamide composition taught by Topoulos with a metal that has undergone the new NMT joining process taught by Naritomi.  Naritomi teaches that his method results in strong joints, since the molten resin works its way into the micron-order recesses in the steel sheet surface, which forms a strong joint after the resin crystallizes and solidifies (paragraph 0206).  Further, Naritomi teaches that aromatic polyamide resins can be used (paragraphs 0010 and 0060).
Fabrin teaches a novel solution for preparing plastic-metal macro-composites through insert injection molding (overmolding) by etching the metal sheet before thermoplastic material was overmolded over the metal sheet to provide a porous surface needed to provide a large contact area between the components, and Fabrin teaches that his process is nonselective to the choice of the plastic for injection molding (page 1187, 2nd column, 3rd paragraph).  
It would have been obvious to one of ordinary skill in the art to use the overmolding process taught by Fabrin with the surface-treated metal and polymer blend taught by Topoulos in view of Naritomi.  Fabrin teaches that the peel strength of his overmolded metal-polymer samples could be increased by a factor of 5.6 (9.38/1.68) by varying the surface treatment of the metal surface (page 1189, 2nd column, Surface Treatment section, 1st paragraph and Table 3).  Fabrin teaches that his overmolding method does not require preheating of the inserts to obtain adequate bonding strength for many commercial applications.

Topoulos in view of Naritomi and further in view of Fabrin does not disclose the bonding force between the metal part and the resin composition.
It is the examiner’s position that, given the composition of the resin is the same as that claimed, the metal substrate is made of the same metal as that claimed, and the anodization of the metal surface is the same as that claimed, the bonding force between the metal part and the plastic material for the plastic-metal hybrid part of Topoulos in view of Naritomi and further in view of Fabrin would inherently have the same values as those claimed.

Claims 8, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Topoulos (US Patent Application 2013/0022786 A1, published 24 Jan. 2013, hereinafter Topoulos) in view of Iwahashi et al. (US Patent Application 2009/0274889 A1, published 05 Nov. 2009, hereinafter Iwahashi) and further in view of Fabrin et al. (“Adhesion of thermoplastic elastomer on surface treated aluminum by injection molding,” Poly.Eng.Sci, pp. 1187-1191, published 2007, hereinafter Fabrin).
Regarding claims 8, 10-14, and 16, Topoulos teaches a resin composition for device housings comprising at least one amorphous semi-aromatic polyamide, at least one semi-crystalline polyamide, and at least one glass reinforcement agent (Abstract).  Topoulos teaches that the semi-crystalline polyamide contains aliphatic and aromatic dicarboxylic acid repeat units (paragraph 0018).  Topoulos teaches his composition contains 10-30% of an amorphous 
Topoulos does not disclose fabricating hybrid parts with his composition.
Iwahashi teaches a method for forming a composite of an aluminum alloy and a resin by forming ultrafine recesses on the surface of the aluminum by an eroding aqueous solution (Abstract).  The resin can be a mixture of aromatic polyamides (Abstract).  Iwahashi teaches the acid is phosphoric or sulfuric acid (paragraph 0076).  Iwahashi teaches that his aluminum alloy surface is covered with recesses having a number average inner diameter of 10 to 80 nm (paragraph 0018).  Iwahashi teaches that the aluminum alloy is worked into the desired shape by pressing (paragraph 0058), which would incorporate a stamping process.
It would have been obvious to one of ordinary skill in the art to use the polyamide composition taught by Topoulos in the metal-resin bonding process taught by Iwahashi.  Iwahashi teaches that his method results in an aluminum alloy-resin composite with a stronger bonding strength between the aluminum alloy and the resin, and his process provides high productivity (paragraphs 0011 and 0013)  Further, Iwahashi teaches that aromatic polyamide resins can be used (Abstract).
nd column, 3rd paragraph).  
It would have been obvious to one of ordinary skill in the art to use the overmolding process taught by Fabrin with the surface-treated metal and polymer blend taught by Topoulos in view of Iwahashi.  Fabrin teaches that the peel strength of his overmolded metal-polymer samples could be increased by a factor of 5.6 (9.38/1.68) by varying the surface treatment of the metal surface (page 1189, 2nd column, Surface Treatment section, 1st paragraph and Table 3).  Fabrin teaches that his overmolding method does not require preheating of the inserts to obtain adequate bonding strength for many commercial applications.
It is the examiner’s position that incorporating resin into the 10-80 nm recesses on the aluminum alloy surface by overmolding as taught by Topoulos in view of Iwahashi and further in view of Fabrin is a nano-molding technology (NMT).
Alternately, although Iwahashi and Fabrin do not refer to their processes as NMT processes as claimed, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Iwahashi and Fabrin meets the requirements of the claimed (product), Iwahashi and Fabrin clearly meet the requirements of the present claim(s).
Topoulos in view of Iwahashi and further in view of Fabrin does not disclose the bonding force between the metal part and the resin composition.
It is the examiner’s position that, given the composition of the resin is the same as that claimed, the metal substrate is made of the same metal as that claimed, and the anodization of the metal surface is the same as that claimed, the bonding force between the metal part and the plastic material for the plastic-metal hybrid part of Topoulos in view of Iwahashi and further in view of Fabrin would inherently have the same values as those claimed.

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harder and Mossauer (US Patent Application 2014/0329944 A1, published 06 Nov. 2014, hereinafter Harder) in view of Naritomi and Andoh (US Patent Application 2010/0279120 A1, published 04 Nov. 2010, hereinafter Naritomi) and further in view of Fabrin et al. (“Adhesion of thermoplastic elastomer on surface treated aluminum by injection molding,” Poly.Eng.Sci, pp. 1187-1191, published 2007, hereinafter Fabrin).

Harder does not disclose fabricating hybrid parts with his composition.
Naritomi teaches a method for joining steel sheet with a resin securely and integrally joined together (Abstract).  His method involves chemical etching the steel sheet to form pebble-like protrusions on the surface of the metal (Abstract).  The steel is then heated and welded under pressure to a resin composition (Abstract).  Naritomi teaches that aromatic polyamide resins can be used (paragraphs 0010 and 0060).  Naritomi teaches his process produces irregularities with dimensions of 10 nm to 10 [Symbol font/0x6D]m (paragraphs 0013-0016).  Naritomi teaches that the metal surface is a shaped steel sheet (paragraph 0058), thus it is a stamped sheet metal substrate.  Naritomi teaches the metal surface conforms to the new NMT theory (paragraph 0101).
It would have been obvious to one of ordinary skill in the art to use the polyamide composition taught by Harder in the metal that has undergone the new NMT joining process taught by Naritomi.  Naritomi teaches that his method results in strong joints, since the molten 
Fabrin teaches a novel solution for preparing plastic-metal macro-composites through insert injection molding (overmolding) by etching the metal sheet before thermoplastic material was overmolded over the metal sheet to provide a porous surface needed to provide a large contact area between the components, and Fabrin teaches that his process is nonselective to the choice of the plastic for injection molding (page 1187, 2nd column, 3rd paragraph).  
It would have been obvious to one of ordinary skill in the art to use the overmolding process taught by Fabrin with the surface-treated metal and polymer blend taught by Harder in view of Naritomi.  Fabrin teaches that the peel strength of his overmolded metal-polymer samples could be increased by a factor of 5.6 (9.38/1.68) by varying the surface treatment of the metal surface (page 1189, 2nd column, Surface Treatment section, 1st paragraph and Table 3).  Fabrin teaches that his overmolding method does not require preheating of the inserts to obtain adequate bonding strength for many commercial applications.
It is the examiner’s position that incorporating the polyamide blend into the 10-80 nm recesses on the aluminum alloy surface using overmolding as taught by Harder in view of Naritomi and further in view of Fabrin is a nano-molding technology (NMT).
Harder in view of Naritomi and further in view of Fabrin does not disclose the bonding force between the metal part and the resin composition.
.

Claims 8, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harder and Mossauer (US Patent Application 2014/0329944 A1, published 06 Nov. 2014, hereinafter Harder) in view of Iwahashi et al. (US Patent Application 2009/0274889 A1, published 05 Nov. 2009, hereinafter Iwahashi) and further in view of Fabrin et al. (“Adhesion of thermoplastic elastomer on surface treated aluminum by injection molding,” Poly.Eng.Sci, pp. 1187-1191, published 2007, hereinafter Fabrin).
Regarding claims 8, 10-14, and 16, Harder teaches a polyamide molding material comprising a semi-crystalline, semi-aromatic polyamide, an amorphous polyamide, 40-70 wt.% glass fibers, and 0-15 wt.% flame retardant (Abstract).  Harder teaches the polyamides comprise 30-60 wt.% of the composition (Abstract), and the weight ratio of semi-crystalline to amorphous polyamide is 30:70 to 70:30 (paragraph 0053).  Thus, the amount of the semi-crystalline polyamide in the formulation is 9 (30%x30%) to 42 wt.% (70%x60%), and the amount of the amorphous polyamide in the formulation is the same, that is, 9 to 42 wt.%.  Harder teaches that the amorphous polyamide contains isophthalic acid and terephthalic acid as monomers (paragraph 0051), so the amorphous polyamide is semi-aromatic.
Harder does not disclose fabricating hybrid parts with his composition.

It would have been obvious to one of ordinary skill in the art to use the polyamide composition taught by Harder in the metal-resin bonding process taught by Iwahashi.  Iwahashi teaches that his method results in an aluminum alloy-resin composite with a stronger bonding strength between the aluminum alloy and the resin, and his process provides high productivity (paragraphs 0011 and 0013)  Further, Iwahashi teaches that aromatic polyamide resins can be used (Abstract).
Fabrin teaches a novel solution for preparing plastic-metal macro-composites through insert injection molding (overmolding) by etching the metal sheet before thermoplastic material was overmolded over the metal sheet to provide a porous surface needed to provide a large contact area between the components, and Fabrin teaches that his process is nonselective to the choice of the plastic for injection molding (page 1187, 2nd column, 3rd paragraph).  
It would have been obvious to one of ordinary skill in the art to use the overmolding process taught by Fabrin with the surface-treated metal and polymer blend taught by Harder in view of Iwahashi.  Fabrin teaches that the peel strength of his overmolded metal-polymer nd column, Surface Treatment section, 1st paragraph and Table 3).  Fabrin teaches that his overmolding method does not require preheating of the inserts to obtain adequate bonding strength for many commercial applications.
It is the examiner’s position that incorporating resin into the 10-80 nm recesses on the aluminum alloy surface by overmolding as taught by Harder in view of Iwahashi and further in view of Fabrin is a nano-molding technology (NMT).
Alternately, although Iwahashi and Fabrin do not refer to their processes as NMT processes as claimed, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Iwahashi and Fabrin meets the requirements of the claimed (product), Iwahashi and Fabrin clearly meet the requirements of the present claim(s).
Harder in view of Iwahashi and further in view of Fabrin does not disclose the bonding force between the metal part and the resin composition.


Response to Arguments
Applicant's arguments filed 11 Jan. 2021 have been fully considered, but they were not persuasive.  
Applicant amended claims 8 and 11 and cancelled claims 15 and 19.
Applicant argues that Topoulos does not disclose a plastic-metal hybrid part formed with a metal substrate containing nano-sized irregularities.
However, Iwahashi and Naritomi, separately used as a secondary references, teach methods of joining metal substrates and polymer resins involving the formation of nano-sized irregularities on the metal surface before contacting the metal and resins.
Applicant argues that their data shows that their invention results in superior bonding strengths between the metal substrate and the polymer resin.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes three specific semi-crystalline polyamides in amounts from 21.6-46.34 wt.%, two amorphous semi-aromatic polyamides from 9.6-30.6 wt.%, and the metal was either aluminum or stainless steel, while the present claims broadly recite any semi-crystalline semi-aromatic polyamide in any amount, any amorphous 
Further, the data is not persuasive, since there is not a proper side-by-side comparison between inventive examples I, II, and IV and the comparative examples given that these inventive examples all include semi-crystalline aliphatic polyamide that is not included in the comparative examples.  Also, example III requires a mold release agent not required in the comparative examples A, B, and C and comparative example B requires impact modifier not required in any inventive examples.  Also that the data is not persuasive since Topoulos and Harder already recognize the criticality of using the amorphous semi-aromatic polyamide which is a required component in each of the inventions.
Applicant argues that Topoulos does not disclose that his blend of polyamide resins would result in parts with improved bond strength.
However, Topoulos teaches a composition for injection molding plastic articles that results in articles with good mechanical properties, excellent surface appearance, and chemical resistance (Abstract).  Iwahashi and Naritomi, separately used as a secondary references, teach methods of joining metal substrates and polymer resins involving the formation of nano-sized irregularities on the metal surface before contacting the metal and resins that result in improved bond strength.  Naritomi recites “strong joints”, and Iwahashi recites “stronger bonding strength”.
Applicant argues that Naritomi’s method must comprise a ceramic layer, while the claims recite a metal substrate.

Further, applicant’s specification (paragraphs 0024-0032 of the published US Patent Application 2018/0354168 A1) describes an oxidative component and an anodizing step on the metal surface.  It is the examiner’s position that after these steps the metal surface would also have a ceramic layer.
Applicant argues that Naritomi discloses that his resin is a hard, highly crystalline resin and does not disclose polyamide blend as claimed.
However, note that while Naritomi does not disclose all the features of the present claimed invention, Naritomi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the size of the irregularities on the metal surface of an NMT-based process, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that Naritomi does not disclose the metal substrate consists of the metals listed in claim 1.
However, Naritomi teaches an aluminum-plated steel sheet (Abstract).  The metal substrate of Naritomi is a steel sheet.  Claim 1 does not exclude additional layers between the metal substrate and the plastic material.
Applicant argues that Iwahashi does not teach the polymer blend as claimed.
However, note that while Iwahashi does not disclose all the features of the present claimed invention, Iwahashi is used as teaching reference, and therefore, it is not necessary for 
Applicant argues that Harder is not relevant to the claimed invention.
However, Harder teaches a blend of polyamide resins that result in molded parts having good surface quality and low warpage, and housings made of his composition are suitable for the production of housing parts of electrical and electronic devices (Abstract).  Secondary references teach the other aspects of the claimed invention.
Applicant argues that there is no teaching in any of the applied references to direct the skilled person to conclude that the polyamide composition of Topoulos could be used in the NMT methods disclosed in any of the secondary documents in order to increase the bonding strength between the plastic and the metal in a plastic-metal hybrid part.
However, as presented above, Naritomi, Iwahashi, and Fabrin all teach that the formation of a roughened surface on the metal improves the bonding strength between the plastic resin and the metal substrate in a hybrid part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787